Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofApril Collection Period Start 23-Apr-08 Distribution Date 15-May-08 Collection Period End 30-Apr-08 30/360 Days 22 Beg. of Interest Period 23-Apr-08 Actual/360 Days 22 End of Interest Period 15-May-08 SUMMARY Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 550,081,594.75 550,081,594.75 541,427,477.78 0.9842676 Total Securities 550,081,594.75 550,081,594.75 541,427,477.78 0.9842676 Class A-1 Notes 2.814500 % 77,100,000.00 77,100,000.00 68,445,883.03 0.8877546 Class A-2a Notes 4.270000 % 98,000,000.00 98,000,000.00 98,000,000.00 1.0000000 Class A-2b Notes 4.447500 % 75,000,000.00 75,000,000.00 75,000,000.00 1.0000000 Class A-3a Notes 5.140000 % 155,000,000.00 155,000,000.00 155,000,000.00 1.0000000 Class A-3b Notes 5.097500 % 70,000,000.00 70,000,000.00 70,000,000.00 1.0000000 Class A-4 Notes 5.560000 % 22,724,000.00 22,724,000.00 22,724,000.00 1.0000000 Certificates 0.000000 % 52,257,594.75 52,257,594.75 52,257,594.75 1.0000000 Principal Payment Due Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 8,654,116.97 132,609.86 112.2453563 1.7199722 Class A-2a Notes 0.00 255,725.56 0.0000000 2.6094445 Class A-2b Notes 0.00 203,843.75 0.0000000 2.7179167 Class A-3a Notes 0.00 486,872.22 0.0000000 3.1411111 Class A-3b Notes 0.00 218,059.72 0.0000000 3.1151389 Class A-4 Notes 0.00 77,211.10 0.0000000 3.3977777 Certificates 0.00 0.00 0.0000000 0.0000000 Total Securities 8,654,116.97 1,374,322.21 I. COLLECTIONS Lease Payments: ( Lease SUBI) Monthly Principal 7,322,177.05 Monthly Interest 2,930,130.76 Total Monthly Payments 10,252,307.81 Interest Rate Cap Payments 0.00 Advances: Aggregate Monthly Payment Advances 967,327.82 Aggregate Sales Proceeds Advance 161,358.84 Total Advances 1,128,686.66 Vehicle Disposition Proceeds: Reallocation Payments 97,945.09 Repurchase Payments 23,123.83 Net Auction Proceeds 0.00 Recoveries 0.00 Net Liquidation Proceeds 2,141,412.30 Excess Wear and Tear and Excess Mileage 0.00 Remaining Payoffs 0.00 Net Insurance Proceeds 220,393.81 Residual Value Surplus 7,395.32 Total Collections 13,871,264.82 Page 5 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofApril II. COLLATERAL POOL BALANCE DATA Number Book Amount Discount Rate Securitization Value PoolBalance - Beginning of Period 25,834 624,524,070.52 9.25000 % 550,081,594.75 Total Depreciation Received (8,412,493.65 ) (6,144,259.23 ) Principal Amount of Gross Losses (11 ) (236,460.21 ) (217,158.83 ) Repurchase / Reallocation (1 ) (27,829.23 ) (23,123.83 ) Early Terminations (3 ) (81,436.24 ) (66,057.96 ) Scheduled Terminations (107 ) (2,408,404.01 ) (2,203,517.12 ) PoolBalance - End of Period 25,712 613,357,447.18 9.25000 % 541,427,477.78 III. DISTRIBUTIONS Total Collections 13,871,264.82 Reserve Amounts Available for Distribution 0.00 Total Available for Distribution 13,871,264.82 1. Amounts due Indenture Trustee as Compensation or Indemnity 0.00 2. Reimbursement of Payment Advance 0.00 3. Reimbursement of Sales Proceeds Advance 0.00 4. Servicing Fee: Servicing Fee Due 458,401.33 Servicing Fee Paid 458,401.33 Servicing Fee Shortfall 0.00 Total Trustee, Advances and Servicing Fee Paid 458,401.33 5. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Available Interest Distribution Amount 132,609.86 Class A-1 Notes Monthly Interest Paid 132,609.86 Chg in Class A-1 Notes Int. Carryover Shortfall 0.00 Class A-2a Notes Monthly Interest Class A-2a Notes Interest Carryover Shortfall 0.00 Class A-2a Notes Interest on Interest Carryover Shortfall 0.00 Class A-2a Notes Monthly Available Interest Distribution Amount 255,725.56 Class A-2a Notes Monthly Interest Paid 255,725.56 Chg in Class A-2a Notes Int. Carryover Shortfall 0.00 Class A-2b Notes Monthly Interest Class A-2b Notes Interest Carryover Shortfall 0.00 Class A-2b Notes Interest on Interest Carryover Shortfall 0.00 Class A-2b Notes Monthly Available Interest Distribution Amount 203,843.75 Class A-2b Notes Monthly Interest Paid 203,843.75 Chg in Class A-2b Notes Int. Carryover Shortfall 0.00 Class A-3a Notes Monthly Interest Class A-3a Notes Interest Carryover Shortfall 0.00 Class A-3a Notes Interest on Interest Carryover Shortfall 0.00 Class A-3a Notes Monthly Available Interest Distribution Amount 486,872.22 Class A-3a Notes Monthly Interest Paid 486,872.22 Chg in Class A-3a Notes Int. Carryover Shortfall 0.00 Class A-3b Notes Monthly Interest Class A-3b Notes Interest Carryover Shortfall 0.00 Class A-3b Notes Interest on Interest Carryover Shortfall 0.00 Class A-3b Notes Monthly Available Interest Distribution Amount 218,059.72 Class A-3b Notes Monthly Interest Paid 218,059.72 Chg in Class A-3b Notes Int. Carryover Shortfall 0.00 Page 6 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofApril Class A-4 Notes Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Available Interest Distribution Amount 77,211.10 Class A-4 Notes Monthly Interest Paid 77,211.10 Chg in Class A-4 Notes Int. Carryover Shortfall 0.00 Certificate Monthly Interest Certificate Interest Carryover Shortfall 0.00 Certificate Interest on Interest Carryover Shortfall 0.00 Certificate Monthly Available Interest Distribution Amount 0.00 Certificate Monthly Interest Paid 0.00 Chg in Certificate Int. Carryover Shortfall 0.00 Total Note and Certificate Monthly Interest Total Note and Certificate Monthly Interest Due 1,374,322.21 Total Note and Certificate Monthly Interest Paid 1,374,322.21 Total Note and Certificate Interest Carryover Shortfall 0.00 Chg in Total Note and Certificate Int. Carryover Shortfall 0.00 Total Available for Principal Distribution 12,038,541.28 6.Total Monthly Principal Paid on the Notes Total Monthly Principal Paid on the Class A Notes 8,654,116.97 Total Class A Noteholders' Principal Carryover Shortfall 0.00 Total Class A Noteholders' Principal Distributable Amount 8,654,116.97 Chg in Total Class A Noteholders' Principal Carryover Shortfall 0.00 7. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Chg in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 3,384,424.31 Page 7 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofApril IV. RESERVE ACCOUNT Initial Reserve Account Amount 1,375,203.99 Required Reserve Account Amount 16,502,447.84 Beginning Reserve Account Balance 1,375,203.99 Reinvestment Income for the Period 1,696.03 Reserve Fund Available for Distribution 1,376,900.02 Reserve Fund Draw Amount 0.00 Deposit of Remaining Available Collections 3,384,424.31 Gross Reserve Account Balance 4,761,324.33 Remaining Available Collections Released to Seller 0.00 Ending Reserve Account Balance 4,761,324.33 V. POOL STATISTICS Weighted Average Remaining Maturity 27.72 Monthly Prepayment Speed 58 % Lifetime Prepayment Speed 58 % $ units Recoveries of Defaulted and Casualty Receivables 220,393.81 Securitization Value of Defaulted Receivables and Casualty Receivables 217,158.83 11 Aggregate Defaulted and Casualty Gain (Loss) 3,234.98 Pool Balance at Beginning of Collection Period 550,081,594.75 Net Loss Ratio 0.0006 % Cumulative Net Losses for all Periods -0.0006 % (3,234.98 ) Delinquent Receivables: Amount Number 31-60 Days Delinquent 2,931,596.37 131 61-90 Days Delinquent 0.00 0 91-120+ Days Delinquent 0.00 0 Total Delinquent Receivables: 2,931,596.37 131 60+ Days Delinquencies as Percentage of Receivables 0.00 % Aggregate Sales Performance of Auctioned Vehicles $ units Sales Proceeds 97,945.09 5 Securitization Value 113,086.87 Aggregate Residual Gain (Loss) (15,141.78 ) Cumulative Sales Performance of Auctioned Vehicles $ units Cumulative Sales Proceeds 97,945.09 5 Cumulative Securitization Value 113,086.87 Cumulative Residual Gain (Loss) (15,141.78 ) VI. RECONCILIATION OF ADVANCES Beginning Balance of Residual Advance 0.00 Reimbursement of Outstanding Advance 0.00 Additional Advances for current period 161,358.84 Ending Balance of Residual Advance 161,358.84 Beginning Balance of Payment Advance 0.00 Reimbursement of Outstanding Payment Advance 0.00 Additional Payment Advances for current period 967,327.82 Ending Balance of Payment Advance 967,327.82 Page 8 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofApril VII. STATEMENTS TO NOTEHOLDERS 1. Has there been any material change in practices with respect to charge- offs, collection and management of delinquent Leases, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 2. Have there been any material modifications, extensions or waivers to Lease terms, fees, penalties or payments during the Collection Period? No 3. Have there been any material breaches of representations, warranties or covenants contained in the Leases? No 4. Has there been any new issuance of notes or other securities backed by the SUBI Assets? No 5. Has there been any material additions, removals, substitutions or repurchases of SUBI Assets? No 6. Has there been any material change in the underwriting, origination or acquisition of Leases? No Page 9 of
